DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim limitations with the term “means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” is ambiguous regarding whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10972741
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 10972741, as follows:
Instant application:

1. A computer-implemented method comprising:

 identifying, by at least one of an optical scanning device, a control server, an image processing server, or a computing device configured to transmit or receive image data, a detail type for an image file, wherein the detail type comprises at least one of an image property or a compression detail; 

obtaining, by the at least one of the optical scanning device, the control server, the image processing server, or the computing device, a count of records corresponding to the detail type; 

determining, by the at least one of the optical scanning device, the control server, the image processing server, or the computing device, that the count of records exceeds a threshold;
 
receiving or retrieving, by the at least one of the optical scanning device, the control server, the image processing server, or the computing device, a set of raw image files corresponding to the detail type; 

identifying, by the at least one of the optical scanning device, the control server, the image processing server, or the computing device, current compression and encryption information corresponding to the detail type; 

generating, by the at least one of the optical scanning device, the control server, the image processing server, or the computing device, updated compression and encryption information based at least in part on the current compression and encryption information;

 comparing, by the at least one of the optical scanning device, the control server, the image processing server, or the computing device, compression details for images compressed using the current and updated compression; and 

determining, based on the comparing, whether to maintain the current compression and encryption information or replacing the current compression and encryption information with the updated compression and encryption information.

2. The computer-implemented method of claim 1, wherein the comparing comprises: first compressing the image file based on the current compression information so as to generate a first compressed image file; and second compressing the image file based on the updated compression information so as to generate a second compressed image file.

3. The computer-implemented method of claim 2, wherein at least one of the first compressing or the second compressing comprises identifying a sequence of pixel information from an image data portion of a raw image file and adding a record to the first or second compressed image file representing the sequence using fewer resources.

4. The computer-implemented method of claim 3, wherein the record to be added is identified by comparing the sequence to an entry in a code word table.

5. The computer-implemented method of claim 2, further comprising, in response to determining that the second compressed image file has a processing metric exceeding that of the first compressed image file, replacing the current compression and encryption information with the updated compression and encryption information.

6. The computer-implemented method of claim 5, wherein the processing metric comprises at least one of: an average file size of image files, a difference in a quantity of memory used to store the image files, an entropy difference for the image files, or a difference in an amount of time to store the image files on the memory.

7. The computer-implemented method of claim 1, wherein the image property comprises an identifier for the current compression and encryption information.

8. The computer-implemented method of claim 7, wherein the identifier comprises an identifier for a code word table.

9. The computer-implemented method of claim 1, wherein identifying the current compression and encryption information is based on a duration of time since compression information was generated for an image.

10. The computer-implemented method of claim 9, further comprising periodically generating a new table for a particular image source.

11. The computer-implemented method of claim 10, wherein the new table is generated every six months.

12. The computer-implemented method of claim 1, wherein the current compression or encryption information is maintained in response to determining that the current compression information provides a higher level of compression or encryption than the updated compression information.

13. The computer-implemented method of claim 1, wherein the image property comprises at least one of: a format of the image file, a source of the image file, a type of the image file, an image file name, an image color mode, a metadata of the image file, a device used to capture the image file, a time the image file was captured, a date the image file was captured, or a location where the image file was captured.

14. The computer-implemented method of claim 13, wherein each of the current compression and encryption information and the updated compression and encryption information comprises a variable length code table.

15. The computer-implemented method of claim 14, wherein the image file comprises an image of a distribution item, and wherein the method further comprises identifying, using an object recognition device, a type for the image file, wherein the type comprises at least one of a parcel, a mail piece, a flat, a pre-printed envelope, or a pre-sorted item, and wherein different variable length code tables are used for compressing and encrypting different identified types.

16. An image processing system comprising: a computer-readable memory storing executable instructions; and at least one of an optical scanning device, a control server, an image processing server, or a computing device configured to transmit or receive image data in communication with the computer-readable memory and configured to execute the executable instructions to at least: identify a detail type for an image file, wherein the detail type comprises at least one of an image property or a compression detail; obtain a count of records corresponding to the detail type; determine that the count of records exceeds a threshold; receive or retrieve a set of raw image files corresponding to the detail type; identify current compression and encryption information corresponding to the detail type; generate updated compression and encryption information based at least in part on the current compression and encryption information; compare compression details for images compressed using the current and updated compression; and determine, based on the comparing, whether to maintain the current compression and encryption information or replace the current compression and encryption information with the updated compression and encryption information.

17. The image processing system of claim 16, wherein the at least one of the optical scanning device, the control server, the image processing server, or the computing device is further configured to execute the executable instructions to: compress the image file based on the current compression information so as to generate a first compressed image file; compress the image file based on the updated compression information so as to generate a second compressed image file; and in response to determining that the second compressed image file has a processing metric exceeding that of the first compressed image file, replace the current compression and encryption information with the updated compression and encryption information.

18. The image processing system of claim 16, wherein the image property comprises at least one of: a format of the image file, a source of the image file, a type of the image file, an image file name, an image color mode, a metadata of the image file, a device used to capture the image file, a time the image file was captured, a date the image file was captured, or a location where the image file was captured.

19. The image processing system of claim 16, wherein each of the current compression and encryption information and the updated compression and encryption information comprises a variable length code table, and wherein the method further comprises: identifying, using an object recognition device, a type for an item shown on the image file, wherein the type comprises at least one of a parcel, a mail piece, a flat, a pre-printed envelope, or a pre-sorted item, and wherein different variable length code tables are used for compressing and encrypting identified types.

20. An image processing system comprising: means for identifying a detail type for an image file, wherein the detail type comprises at least one of an image property or a compression detail; means for obtaining a count of records corresponding to the detail type; means for determining that the count of records exceeds a threshold; means for receiving or retrieving a set of raw image files corresponding to the detail type; means for identifying current compression and encryption information corresponding to the detail type; means for generating updated compression and encryption information based at least in part on the current compression and encryption information; means for comparing compression details for images compressed using the current and updated compression; and means for determining, based on the comparing, whether to maintain the current compression and encryption information or replacing the current compression and encryption information with the updated compression and encryption information, wherein at least one of the means comprises an optical scanning device, a control server, an image processing server, and/or a computing device configured to transmit or receive image data.






Patent No.10972741:

1. A computer-implemented method comprising: 

identifying, by at least one of an optical scanning device, a control server, an image processing server, or a computing device configured to transmit or receive image data, a detail type for an image file, wherein the detail type comprises at least one of an image property or a compression detail; 

obtaining, by the at least one of the optical scanning device, the control server, the image processing server, or the computing device, a count of records corresponding to the detail type; 

determining, by the at least one of the optical scanning device, the control server, the image processing server, or the computing device, that the count of records exceeds a threshold; 

receiving or retrieving, by the at least one of the optical scanning device, the control server, the image processing server, or the computing device, a set of raw image files corresponding to the detail type; 

identifying, by the at least one of the optical scanning device, the control server the image processing server, or the computing device, current compression and encryption information corresponding to the detail type; 

generating, by the at least one of the optical scanning device, the control server, the image processing server, or the computing device, updated compression and encryption information based at least in part on the current compression and encryption information; compressing, by the at least one of the optical scanning device, the control server the image processing server, or the computing device, the image file based on the current compression information so as to generate a first compressed image file; compressing, by the at least one of the optical scanning device, the control server, the image processing server, or the computing device, the image file based on the updated compression information so as to generate a second compressed image file; 

comparing, by the at least one of the optical scanning device, the control server, the image processing server, or the computing device, compression details of the first compressed image file and the second compressed image file; and 

in response to determining that the second compressed image file has a processing metric exceeding that of the first compressed image file, replacing, by the at least one of the optical scanning device, the control server, the image processing server, or the computing device, the current compression and encryption information with the updated compression and encryption information.

2. The computer-implemented method of claim 1, wherein the processing metric comprises at least one of: an average file size of image files, a difference in a quantity of memory used to store the image files, an entropy difference for the image files, or a difference in an amount of time to store the image files on the memory.

3. The computer-implemented method of claim 1, wherein the replacing comprises transmitting the updated compression and encryption information to one or more devices that receive or process the set of raw image files.

4. The computer-implemented method of claim 1, wherein the replacing comprises storing the updated compression and encryption information in a data encoding store or a location referenced by a record in the encoding data store associated with the set of raw image files.

5. The computer implemented method of claim 1, wherein the updated compression and encryption information is associated with an activation date.

6. The computer-implemented method of claim 5, wherein the activation date is identified based on at east in part on an activation configuration value identifying a quantity of time needed to disseminate a new compression and encryption table.

7. The computer-implemented method of claim 5, wherein the updated compression and encryption information is used for compressing and encrypting image files as of the activation date.

8. The computer-implemented method of claim 1, wherein the image property comprises at least one of: a format of the image file, a source of the image file, a type of the image file, an image file name, an image color mode, a metadata of the image file, a device used to capture the image file, a time the image file was captured, a date the image file was captured, or a location where the image file was captured.

9. The computer-implemented method of claim 8, wherein each of the current compression and encryption information and the updated compression and encryption information comprises a variable length code table.

10. The computer-implemented method of claim 9, wherein the image file comprises an image of a distribution item, and wherein the method further comprises identifying, using an object recognition device, a type for the image file, wherein the type comprises at least one of a parcel, a mail piece, a flat, a pre-printed envelope, or a pre-sorted item, and wherein different variable length code tables are used for compressing and encrypting different identified types.

11. The computer-implemented method of claim 9, wherein the updated compression and encryption information comprises different sequences of pixel data including different code words with respect to the current compression and encryption information.

12. The computer-implemented method of claim 9, wherein the updated compression and encryption information is independent of the current compression and encryption information.

13. The computer-implemented method of claim 12, wherein the updated compression and encryption information comprises a new variable length code table.

14. The computer-implemented method of claim 1, wherein the count of records comprises records within a threshold of a detail value, and wherein the threshold of the detailed value comprises a file size within a predetermined percentage of a specific file size, the predetermined percentage being less than 100%.

15. An image processing system comprising: a computer-readable memory storing executable instructions; and at least one of an optical scanning device, a control server, an image processing server, or a computing device configured to transmit or receive image data in communication with the computer-readable memory and configured to execute the executable instructions to at least: identify a detail type for an image file, wherein the detail type comprises at least one of an image property or a compression detail; obtain a count of records corresponding to the detail type; determine that the count of records exceeds a threshold; receive or retrieve a set of raw image files corresponding to the detail type; identify current compression and encryption information corresponding to the detail type; generate updated compression and encryption information based at least in part on the current compression and encryption information; compress the image file based on the current compression information so as to generate a first compressed image file; compress the image file based on the updated compression information so as to generate a second compressed image file; compare compression details of the first compressed image file and the second compressed image file; and in response to determining that the second compressed image file has a processing metric exceeding that of the first compressed image file, replace the current compression and encryption information with the updated compression and encryption information.

16. The image processing system of claim 15, wherein the the at least one of the optical scanning device, the control server, the image processing server, or the computing device is configured to retrieve the set of raw image files from a memory or receive from an external image source.

17. The image processing system of claim 15, wherein the count of records comprises records within a threshold of a detail value, and wherein the threshold of the detailed value comprises a file size within a predetermined percentage of a specific file size, the predetermined percentage being less than 100%.

18. The image processing system of claim 15, wherein the image property comprises at least one of: a format of the image file, a source of the image file, a type of the image file, an image file name, an image color mode, a metadata of the image file, a device used to capture the image file, a time the image file was captured, a date the image file was captured, or a location where the image file was captured.

19. The image processing system of claim 15, wherein each of the current compression and encryption information and the updated compression and encryption information comprises a variable length code table, and wherein the method further comprises: identifying, using an object recognition device, a type for an item shown on the image file, wherein the type comprises at least one of a parcel, a mail piece, a flat, a pre-printed envelope, or a pre-sorted item, and wherein different variable length code tables are used for compressing and encrypting identified types.

20. An image processing system comprising: means for identifying a detail type for an image file, wherein the detail type comprises at least one of an image property or a compression detail; means for obtaining a count of records corresponding to the detail type; means for determining that the count of records exceeds a threshold; means for receiving or retrieving a set of raw image files corresponding to the detail type; means for identifying current compression and encryption information corresponding to the detail type; means for generating updated compression and encryption information based at least in part on the current compression and encryption information; means for compressing the image file based on the current compression information so as to generate a first compressed image file; means for compressing the image file based on the updated compression information so as to generate a second compressed image file; means for comparing compression details of the first compressed image file and the second compressed image file; and means for replacing the current compression and encryption information with the updated compression and encryption information in response to determining that the second compressed image file has a processing metric exceeding that of the first compressed image file, wherein at least one of the means comprises an optical scanning device, a control server, an image processing server, and/or a computing device configured to transmit or receive image data.




Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641